DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 17-22, 24-28, 30-31, 33-35 and 37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 17 is indicated as allowed for claiming, along with the entirety of the claim limitations, “an interior cavity is defined by the hinge plate, the hinge, the door plate, and the lip, wherein the interior cavity receives a portion of the at least partially projecting stem screw assembly; and, the door plate is substantially parallel to the plate and spaced from the plate and the at least partially projecting stem screw assembly”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Claim 24 is indicated as allowed for claiming, along with the entirety of the claim limitations, “an interior cavity is defined by the hinge plate, the hinge, the door plate, and the lip, wherein the interior cavity receives a portion of the extending backflow preventor; and, the second distance of the hinge plate being less than the first distance of the backflow preventor such that the backflow preventor extends into the interior cavity past the hinge; and the third distance of the lip being greater than the first distance of the backflow preventor such that the lip spaces the door plate from the substantially flat plate and the backflow preventor”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Claim 31 is indicated as allowed for claiming, along with the entirety of the claim limitations, “a door hingedly coupled to the hinge plate at the hinge and disposed adjacent the first surface, wherein the door comprises a door plate having a lip that extends a third distance, and wherein when the door is .	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753